            Case 2:18-cr-00003-TOR        ECF No. 63        filed 03/04/21      PageID.232 Page 1 of 2
 PROB 12C                                                                                Report Date: March 4, 2021
(6/16)

                                       United States District Court                                    FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                              Mar 04, 2021
                                        Eastern District of Washington                            SEAN F. MCAVOY, CLERK



                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Augustus Johnley                          Case Number: 0980 2:18CR00003-TOR-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: December 19, 2018
 Original Offense:        Failure to Register as a Sex Offender, 18 U.S.C. § 2250(a)
 Original Sentence:       Prison - 18 months                 Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     Thomas J. Hanlon                   Date Supervision Commenced: May 22, 2019
 Defense Attorney:        Alex B. Hernandez, III.            Date Supervision Expires: May 21, 2024


                                          PETITIONING THE COURT

To issue a summons.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

             1          Special Condition #7: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Johnley is considered to be in violation of his supervised release
                        conditions by failing to report to Merit Resource Services (Merit) for urinalysis (UA) testing
                        on February 23, 2021.

                        On May 22, 2019, a U.S. probation officer met with Mr. Johnley upon his release from
                        custody. Mr. Johnley reviewed and signed the judgment and sentence, which outlined the
                        conditions of his term of supervised release.

                        On July 10, 2019, Mr. Johnley reviewed and signed the substance abuse testing instructions
                        acknowledging his understanding of the testing program. He was instructed to call the Merit
                        Merit’s color line system. When his designated color is called, he is to report to Merit and
                        submit to a drug screen.
        Case 2:18-cr-00003-TOR         ECF No. 63        filed 03/04/21      PageID.233 Page 2 of 2
Prob12C
Re: Johnley, Augustus
March 4, 2021
Page 2

                     On March 2, 2021, Merit reported Mr. Johnley failed to show up for random UA testing on
                     February 23, 2021.
          2          Special Condition #7: You must abstain from the use of illegal controlled substances, and
                     must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                     no more than 6 tests per month, in order to confirm continued abstinence from these
                     substances.

                     Supporting Evidence: Mr. Johnley is considered to be in violation of his supervised release
                     conditions by consuming a controlled substance, methamphetamine, on or about February
                     8, 2021.

                     On May 22, 2019, a U.S. probation officer met with Mr. Johnley upon his release from
                     custody. Mr. Johnley reviewed and signed the judgment and sentence, which outlined the
                     conditions of his term of supervised release.

                     On February 8, 2021, Mr. Johnley reported to Merit for UA testing. The specimen provided
                     by Mr. Johnley was presumptive positive for methamphetamine. Mr. Johnley denied
                     consuming methamphetamine. The urine sample was sent to the Alere Toxicology Services
                     (Alere) laboratory for confirmation testing.

                     On February 17, 2021, Alere reported the results to be positive for the presences of
                     methamphetamine.

The U.S. Probation Office respectfully recommends the Court issue a summons requiring the defendant to appear
to answer to the allegations contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:      03/04/2021
                                                                            s/Arturo Santana
                                                                            Arturo Santana
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [X ]     The Issuance of a Summons
 [ ]      Other

                                                                            Thomas O. Rice
                                                                            United States District Judge
                                                                             March 4, 2021
